UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1658


MICHAEL EUGENE TANN,

                       Plaintiff – Appellant,

          v.

JUDGE PAUL W. GRIMM; KIM MCDERMOTT,

                       Defendants – Appellees,

          and

U.S. MARSHALL, (name unknown),

                       Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:14-cv-00926-WDQ)


Submitted:   November 20, 2014            Decided:    December 22, 2014


Before GREGORY   and   SHEDD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Eugene Tann, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael Eugene Tann appeals the district court’s order

dismissing his complaint under 28 U.S.C. § 1915A(b) (2012) for

failure to state a claim.    We have reviewed the record and find

no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.   Tann v. Grimm, No. 1:14-cv-00926-

WDQ (D. Md. June 6, 2014).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                         AFFIRMED




                                 2